The opinion of the court was delivered by
Thiele, J.:
After the opinion in the above-entitled action was filed, the appellees were granted an extension of time in which to file motions for a rehearing. One motion was filed jointly by both appellees, and another motion was filed by the Pure Oil Company. The court, after due consideration of those motions, finds that no matters are therein presented which were not considered when the original opinion was prepared and filed, and the motions are denied. On its own motion, however, the court has concluded that the last paragraph of the opinion should be clarified, and in lieu of that paragraph the following is substituted.
The judgment of the trial court of December 21, 1946, is reversed as to the rulings on appellees’ motions to set aside the answers to special questions, on their motions for judgment on the answer to special question No. 2, and on the judgment setting aside the judgment of October 25, 1946, in favor of the plaintiff, and the cause is remanded to the trial court with instructions that as of the date the mandate of this court is spread of record, it render its judgment in favor of the plaintiff and against all of the defendants on the verdict as returned by the jury.
Harvey, C. J., dissents.